               Case 5:18-cr-00466-BLF Document 35 Filed 10/18/18 Page 1 of 2



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95115
          Telephone: (408) 535-5053
 7        FAX: (408) 535-5066
          katherine.griffin@usdoj.gov
 8
   Attorneys for United States of America
 9
10                              UNITED STATES DISTRICT COURT

11                            NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN JOSE DIVISION

13

14   UNITED STATES OF AMERICA,               ) CASE NO. CR-18-466-BLF
                                             )
15                                           ) NOTICE OF APPEARANCE
                                             )
16      v.                                   )
                                             )
17   MAGDALENO ET AL                         )
                                             )
18                                           )
             Defendant.                      )
19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     CR-18-466-BLF
              Case 5:18-cr-00466-BLF Document 35 Filed 10/18/18 Page 2 of 2



 1          PLEASE TAKE NOTICE that Assistant United States Attorney Katherine Griffin hereby enters

 2 her appearance as counsel for the United States of America in this case and requests that all notices

 3 given or required to be given and all papers served or required to be served upon the United States of

 4 America be given to and served upon her. Future notices should be sent to Assistant United States

 5 Attorney Katherine Griffin at the following email address: katherine.griffin@usdoj.gov.

 6          In addition, PLEASE TAKE NOTICE that Assistant United States Attorney Claudia A. Quiroz

 7 shall remain as Lead Attorney for the United States of America in this matter.

 8

 9 DATED: October 18, 2018
10
                                                         ALEX G. TSE
11                                                       United States Attorney

12
                                                               /s/
13                                                       KATHERINE GRIFFIN
                                                         Assistant United States Attorneys
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEARANCE
     CR-18-466-BLF
